DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 7:
	Line 1, change the phrase “integrated with reverse” to --integrated with a reverse--.

Reasons for Allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Der et al., hereinafter Der, US Publication No. 2018/0309315 teaches an apparatus for charging a battery (Der Fig. 2 and  using wirelessly received power, the apparatus comprising: 
a wireless power receiver (RX) comprising a receiver coil (Der Fig. 3 and paragraphs [0024] and [0026], see power receiving unit 204 with secondary resonator coil 220), the wireless power RX configured to use the receiver coil to receive power wirelessly and to communicate wirelessly to a transmitter of the power (Der Fig. 3 and paragraphs [0026]-[0027], wherein the power receiving unit 204 receives power from and communicates with the power transmitting unit 102), the wireless power RX having an output configured to output power to a bus based on the wirelessly received power (Der Figs. 3 and 6 and paragraph [0035], wherein power received by the power receiving unit 204 is output to the input of a DC to DC converter which is a bus, see VDC(RAW)); 
a DC-DC converter having an input coupled to the bus and an output coupled to a terminal configured to be coupled to the battery (Der Figs. 3 and 6 and paragraph [0035], see DC to DC converter 602 coupled to the bus and a battery 216); 
a linear regulator connected along an electrical power pathway from the output of the wireless power RX to the terminal, the electrical power pathway having a portion that passes from the input of the DC-DC converter to the output of the DC-DC converter (Der Fig. 6 and paragraph [0035], see LDO that is integrated with the DC to DC converter and connected between the bus and the battery 216); and 
a controller configured to enable the DC-DC converter to use the power output to the bus by the wireless power RX to charge the battery (Der Fig. 6 and 

Wang et al., hereinafter Wang, US Publication No. 2019/0305560 teaches an open loop DC-DC converter (Wang paragraph [0006], wherein DC/DC converters may operate in open or closed loop modes).

The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

the controller further configured to control the linear regulator to stabilize a current in the bus at the output of the wireless power RX to reduce interference to the wireless communication when using the receiver coil to wirelessly communicate from the wireless power RX to the transmitter of the power while the open-loop DC-DC converter is being used to charge the battery.

Regarding Claim 11, Der, US Publication No. 2018/0309315, teaches a method of charging a battery using wirelessly received power, the method comprising: 
using a receiver coil to receive power wirelessly at a wireless power receiver (RX) (Der Fig. 3 and paragraphs [0026]-[0027], wherein a power receiving unit 204 receives power from a power transmitting unit 102 using a secondary resonator coil 220); 
outputting power from an output of the wireless power RX to a bus based on the wirelessly received power (Der Figs. 3 and 6 and paragraph [0035], wherein power received by the power receiving unit 204 is output to the input of a DC to DC converter which is a bus, see VDC(RAW)); 
using the receiver coil to wirelessly communicate from the wireless power RX to a transmitter of the wireless power (Der Fig. 3 and paragraphs [0026]-[0027], wherein the power receiving unit 204 communicates with the power transmitting unit 102 through the secondary resonator coil 220);  
enabling a DC-DC converter having an input coupled to the bus and an output coupled to a terminal configured to be coupled to a battery (Der Figs. 3 and 6 and paragraph [0035], see DC to DC converter 602 coupled to the bus and a battery 216) to use the power output to the bus by the wireless power RX to charge the battery (Der Fig. 6 and paragraphs [0036]-[0037], see controller 334 that controls the DC to DC converter to charge the battery); and
the electrical power pathway has a portion that passes from the input of the DC-DC converter to the output of the DC-DC converter (Der Fig. 6 and paragraph [0035], see LDO that is integrated with the DC to DC converter and therefore in the pathway between the bus and the battery 216).

Wang, US Publication No. 2019/0305560, teaches an open loop DC-DC converter (Wang paragraph [0006], wherein DC/DC converters may operate in open or closed loop modes).



controlling a linear regulator that is connected in an electrical power pathway from the output of the wireless power RX to the terminal to stabilize a current in the bus at the output of the wireless power RX to reduce interference to the wireless communication when using the receiver coil to wirelessly communicate from the wireless power RX to the transmitter while the open-loop DC-DC converter is being used to charge the battery.

Regarding Claim 15, Der, US Publication No. 2018/0309315, teaches an apparatus for charging a battery using wirelessly received power, the apparatus comprising: 
a power bus (Der Figs. 3 and 6 and paragraph [0035], see input of a DC to DC converter, VDC(RAW)); 
a wireless power receiver (RX) comprising a receiver coil (Der Fig. 3 and paragraphs [0024] and [0026], see power receiving unit 204 with secondary resonator coil 220), the wireless power RX configured to use the receiver coil to receive power wirelessly and to communicate wirelessly to a transmitter of the power (Der Fig. 3 and paragraphs [0026]-[0027], wherein the power receiving unit 204 receives power from and communicates with the power transmitting unit 102), the wireless power receiver configured to output direct current (DC) power to the power bus based on the wirelessly received power (Der Figs. 3 and 6 and 
a DC-DC converter having an input coupled to the power bus and an output configured to be coupled to the battery (Der Figs. 3 and 6 and paragraph [0035], see DC to DC converter 602 coupled to the bus and a battery 216); 

Wang, US Publication No. 2019/0305560, teaches a closed loop DC-DC converter (Wang paragraph [0006], wherein DC/DC converters may operate in open or closed loop modes);
an open loop DC-DC converter (Wang paragraph [0006], wherein DC/DC converters may operate in open or closed loop modes).

The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

a linear regulator coupled serially with the open-loop DC-DC converter; and 
a controller configured to selectively enable one of the closed-loop DC-DC converter or the open-loop DC-DC converter at a time to use the DC power output to the bus by the wireless power RX to charge the battery; 
the controller further configured to control the linear regulator to stabilize a current on the bus at the output of the wireless power RX to reduce interference to the wireless communication caused by transient load current when using the receiver coil to 

Claims 2-10, 12-14, and 16-20 are allowed based on their dependency to Claims 1, 11, and 15, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC D LEE/Primary Examiner, Art Unit 2851